
	

114 S1108 IS: Stanley Cooper Death Benefits for Court Security Officers Act
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1108
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Reid (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to include court security officers
			 in the public safety officers’ death benefits program.
	
	
		1.Short title
 This Act may be cited as the Stanley Cooper Death Benefits for Court Security Officers Act.
 2.Public safety officers’ death benefitsSection 1204(9) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(9)) is amended—
 (1)in subparagraph (C)(ii), by striking ; or and inserting a semicolon; (2)in subparagraph (D), by striking the period and inserting ; or; and
 (3)by adding at the end the following:  (E)a court security officer who is under contract with the United States Marshals Service..
 3.Authorization of appropriationsThere are authorized to be appropriated $1,000,000 for each fiscal year to carry out the amendments made by this Act.
 4.ApplicabilityThe amendments made by this Act shall apply to any injury sustained on or after January 1, 2010.  